Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Requirement For Unity Of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, drawn to a method of producing a magnetic powder.
Group II, claim 17, drawn to a magnetic powder.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a magnetic powder that includes iron and a rare earth and coated with ammonium fluoride, this technical feature is not a “special technical feature” as it does not make a contribution over the prior art in view of JP 63-4F. This would result in a magnetic powder as claimed and having the NH4F coating on at least a part of its surface.  Therefore the common technical feature is not novel.

During a telephone conversation with Yin-Ping Lee on November 10, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17 stands withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



             (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain methods as claimed, does not reasonably provide enablement for all such methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Specifically, all disclosure in the specification as filed is directed to a method of producing a NdFeB-based magnetic powder, and would not support claims to producing a “magnetic powder” generically as presently claimed.  This is evident even in the very broad disclosure set forth in the “Technical Field” paragraph on page 1, lines 10-14 of the substitute specification filed March 4, 2020.  That paragraph states “More specifically, the present invention relates to a method of producing a NdFeB-based magnetic powder…” [emphasis added].  Nor does any other disclosure in the specification even hint at producing powders other than NbFeB-based powders.  Therefore methods of producing magnetic powders other than NdFeB-based powders are considered to be beyond the scope of subject matter conveyed to a reader of the specification as filed.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (regards as the invention.

b) Independent claim 1 introduces “a mixture”.  The last line of each of claims 2, 14 and 15 each recite performing some action upon “the mixture”.  However, none of those mixtures appear to be the same as that of the independent claim.  Clarification is required as to what occurs in the dependent claims.
c) Claim 9 states that “the producing of the magnetic powder” is performed by a reduction-diffusion process.  However, in the independent claim, “producing a magnetic powder” occurs after one has produced iron powder by reduction of iron oxide and press molded a mixture of that iron powder with other substances, i.e. it would appear that reduction has already occurred.  Clarification is required as to what substance(s) are reduced or diffused in a method according to claim 9.
d) In claim 13, it is unclear what the terms “Me” or “Ac” are intended to signify.
e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent 5,064,465, cited by Applicant in the IDS filed April 28, 2021) in view of JP 63-249305 (and its translation as provided in the IDS filed June 2, 2020).
Chen et al. is directed to a reduction-diffusion process (in accord with instant claim 9) for making rare earth-iron-boron magnetic powders.  The Chen method includes mixing a powder of iron, neodymium oxide, a boron-containing powder, and calcium granules (see Chen col. 6, ll. 25-45).  This mixture is dry pressed into pellets (equivalent to the cold isostatic pressing of instant claim 11) and placed in a tubular furnace and heated in an inert atmosphere at a temperature overlapping that recited in instant claim 10.
Chen does not specify that the iron powder is produced by “a reduction reaction of iron oxide” as recited in claim 1, does not specify a pressure of 22 MPa or more as required by the instant claims, and does not disclose coating with ammonium fluoride as required by the instant claims.  However,
a) One of ordinary skill in the metallurgical arts would understand that the most common method of obtaining metallic materials is by reduction of an ore containing an oxide of the desired metal.  Therefore, it would have been an obvious expedient to obtain the iron used by Chen by a reduction reaction of iron oxide.
b) In general the mere recitation of a numerical parameter in an otherwise known process will not result in patentability of a claim directed to that process, absent evidence of criticality of the numerical parameter.  In the present case, no criticality is apparent with respect to the pressure as claimed.
c) JP ‘305 indicates it was known in the art, at the time of filing of the present invention, to coat the surface of NdFeB magnetic powders with a halogenide such as NH4F.  JP ‘305 
Therefore, the combined disclosures of Chen et al. and JP 63-249305 would have at least suggested a method as presently claimed to one of ordinary skill in the art.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of JP 63-249305, as above, and further in view of JP 04-247813 (and its translation as provided in the IDS of March 4, 2020).
Neither Chen nor JP ‘305, discussed supra, disclose reducing a mixture of alkali oxide with iron oxide as required by the instant claim.  JP ‘813 is directed to making a NdFeB powder by mixing components of the desired powder under an inert gas or vacuum atmosphere in a reduction-diffusion process, i.e. is in a similar field of endeavor as Chen.  JP ‘813 indicates it was known in the art, at the time of the invention, to mix granular calcium oxide (an alkaline metal earth oxide) with iron oxide in such a process; see, for instance, para. [0014-0017] of the translation of JP ‘813.  With respect to claim 4, Chen adds neodymium oxide, boron and calcium to iron powder as indicated above.  Therefore, the combined disclosures of Chen et al. with JP 63-249305 and 04-247813 would have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of JP 63-249305, as above, and further in view of JP 2000-034502 (and its translation as provided in the IDS of March 4, 2020).
Neither Chen nor JP ‘305, discussed supra, disclose mixing powder and fluoride in an organic solvent as required by the instant claims.  JP ‘502 is directed to making NdFeB alloy particles, i.e. is in a similar field of endeavor as Chen.  JP ‘502 indicates it was known in the art, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. and JP 63-249305 and 2000-034502 above, and further in view of Koyama (US 2013/0344428).
None of Chen or JP ‘305 or ‘502 discloses pulverizing in a Turbula mixer as claimed.  Koyama indicates it was known in the art, at the time of filing of the present invention, to employ a Turbula mixer when mixing magnetic particles with other substances; see Koyama para. [0033].  Thus, a method as presently claimed is considered to be no more than an obvious variant of that suggested by the combined disclosures of Chen et al. and JP 63-249305 and 2000-034502.

			Allowable Subject Matter
18.	Claims 2, 5-8, 12 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and which includes mixing a magnetic powder with 

				  Additional Prior Art
19.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        November 16, 2021